UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q/A (Amendment No.1) (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 Commission Name of Registrant, State of Incorporation, I.R.S. Employer File Number Address and Telephone Number Identification No. 002-97230 Texas-New Mexico Power Company 75-0204070 (A Texas Corporation) 577 N. Garden Ridge Blvd. Lewisville, Texas75067 (972) 420-4189 Indicate by check mark whether Texas-New Mexico Power Company (“TNMP”) (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days.YES NOü(NOTE:As a voluntary filer, not subject to the filing requirements, TNMP filed all reports under Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months.) Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web sites, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YESNO(No Interactive Data Files required to be submitted) Indicate by check mark whether TNMP is a large accelerated filer, accelerated filer, or non-accelerated filer (as defined in Rule 12b-2 of the Act). Large accelerated filer Accelerated filer Non-accelerated filerü Indicate by check mark whether the registrants is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NOü The total number of shares of common stock of TNMP outstanding as of April 30, 2009 was 6,358 all held indirectly by PNM Resources, Inc. (“PNMR”) (and none held by non-affiliates). EXPLANATORY NOTE REGARDING AMENDMENT NO. 1 This Amendment No. 1 to the Quarterly Report on Form 10-Q (“Amendment No. 1”) amends TNMP’s Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2009, initially filed with the Securities and Exchange Commission ("SEC") on May 6, 2009 (the “Original Filing”). The Certifications of TNMP’s Chief Executive Officer and Principal Financial Officer, included as Exhibits 31.5 and 31.6 of the Original Filing inadvertently omitted certain language concerning internal controls over financial reporting.TNMP is filing Amendment No. 1 to its Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2009 to include the correct form of Certifications of its Chief Executive Officer and Principal Financial Officer, which are included as Exhibits 31.5 and 31.6 to Amendment No. 1.In accordance with the requirements of the SEC, this Amendment No. 1 also includes Part I – Item 1 – Financial Statements and Item4 – Controls and Procedures.In addition, Item 4 has been amended to clarify management’s evaluation of disclosure controls and procedures. The Original Filing was a combined filing of TNMP along with its ultimate parent, PNMR, and Public Service Company of New Mexico (“PNM”), another wholly owned subsidiary of PNMR.Amendment No. 1 is being filed only by TNMP because no information about PNMR or PNM is being amended.Accordingly, the Condensed Consolidated Financial Statements included in Item 1 are presented for TNMP only and not on a combined basis with PNMR and PNM.The Notes to the Condensed Consolidated Financial Statements and cross references thereto have not been renumbered from the Original Filing.Where an entire note was eliminated because it contained no information pertinent to TNMP, the note number was retained with an indication that the note was omitted.The elimination of information concerning PNMR and PNM that is not necessary for TNMP’s financial statements necessitated minor grammatical and contextual changes in information from that included in the Original Filing.However, there have been no substantive changes and no numerical changes in this Amendment No. 1 from TNMP’s financial statements included in the Original Filing.With the exception of the minor corrections described above, Amendment No. 1 sets forth the financial statements of TNMP as contained in the Original Filing in their entirety.Amendment No. 1 has been signed as of a current date and certifications of the TNMP’s Chief Executive Officer and Principal Financial Officer attached as exhibits hereto are given as of a current date.This Amendment No. 1 does not reflect events occurring after the filing of the Original Filing or modify or update the Original Filing in any way other than to correct the items described above. TNMP MEETS THE CONDITIONS SET FORTH IN GENERAL INSTRUCTIONS (H) (1) (a) AND (b) OF FORM 10-Q AND IS THEREFORE FILING THIS FORM WITH THE REDUCED DISCLOSURE FORMAT PURSUANT TO GENERAL INSTRUCTION (H) (2). 2 TEXAS-NEW MEXICO POWER COMPANY AND SUBSIDIARIES INDEX Page No. GLOSSARY 3 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS (UNAUDITED) TEXAS-NEW MEXICO POWER COMPANY AND SUBSIDIARIES Condensed Consolidated Statements of Earnings 6 Condensed Consolidated Balance Sheets 7 Condensed Consolidated Statements of Cash Flows 9 Condensed Consolidated Statements of Changes in Common Stockholder’s Equity 11 Condensed Consolidated Statements of Comprehensive Income 12 Notes to Condensed Consolidated Financial Statements 13 ITEM 4.CONTROLS AND PROCEDURES 20 PART II.OTHER INFORMATION ITEM 6.EXHIBITS 21 SIGNATURE 22 GLOSSARY Definitions: Afton Afton Generating Station AG New Mexico Attorney General ALJ Administrative Law Judge Altura Optim Energy Twin Oaks, LP; formerly known as Altura Power L.P. Altura Cogen Optim Energy Altura Cogen, LLC; formerly known as Altura Cogen, LLC (the CoGen Lyondell Power Generation Facility) AOCI Accumulated Other Comprehensive Income APS Arizona Public Service Company, which is the operator and a co-owner of PVNGS andFour Corners APB Accounting Principles Board BART Best Available Retrofit Technology Board Board of Directors of PNMR Cal PX California Power Exchange Cascade Cascade Investment, L.L.C. Continental Continental Energy Systems, L.L.C. CRHC Cap Rock Holding Corporation, a subsidiary of Continental CTC Competition Transition Charge Decatherm Million BTUs Delta Delta-Person Limited Partnership DOE Department of Energy ECJV ECJV Holdings, LLC EIP Eastern Interconnection Project EITF Emerging Issues Task Force EnergyCo EnergyCo, LLC, a limited liability company, owned 50% by each of PNMR and ECJV; nowknown as Optim Energy EPA United States Environmental Protection Agency EPE El Paso Electric Company ERCOT Electric Reliability Council of Texas ESPP Employee Stock Purchase Plan FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission FIN FASB Interpretation Number FIP Federal Implementation Plan First Choice First Choice Power, L. P. and Subsidiaries 3 Four Corners Four Corners Power Plant FPPAC Fuel and Purchased Power Adjustment Clause FSP FASB Staff Position GAAP Generally Accepted Accounting Principles in the United States of America GEaR Gross Earnings at Risk GHG Greenhouse Gas Emissions GWh Gigawatt hours IBEW International Brotherhood of Electrical Workers, Local 611 KWh Kilowatt Hour LBB Lehman Brothers Bank, FSB, a subsidiary of LBH LBH Lehman Brothers Holdings Inc. LCC Lyondell Chemical Company Lordsburg Lordsburg Generating Station Luna Luna Energy Facility MD&A Management’s Discussion and Analysis of Financial Condition and Results of Operations Moody’s Moody’s Investor Services, Inc. MW Megawatt MWh Megawatt Hour Navajo Acts Navajo Nation Air Pollution Prevention and Control Act, the Navajo Nation Safe Drinking Water Act, and the Navajo Nation Pesticide Act NDT Nuclear Decommissioning Trusts for PVNGS Ninth Circuit United States Court of Appeals for the Ninth Circuit NMED New Mexico Environment Department NMGC New Mexico Gas Company, a subsidiary of Continental NMPRC New Mexico Public Regulation Commission NOX Nitrogen Oxides NOI Notice of Inquiry NRC United States Nuclear Regulatory Commission O&M Operations and Maintenance OCI Other Comprehensive Income Optim Energy Optim Energy, LLC, a limited liability company, owned 50% by each of PNMR and ECJV; formerly known as EnergyCo PG&E Pacific Gas and Electric Co. PNM Public Service Company of New Mexico and Subsidiaries PNM Facility PNM’s $400 Million Unsecured Revolving Credit Facility PNMR PNM Resources, Inc. and Subsidiaries PNMR Facility PNMR’s $600 Million Unsecured Revolving Credit Facility PPA Power Purchase Agreement PRP Potential Responsible Party PUCT Public Utility Commission of Texas PVNGS Palo Verde Nuclear Generating Station REC Renewable Energy Certificates REP Retail Electricity Provider RFP Request for Proposal RMC Risk Management Committee SEC United States Securities and Exchange Commission SFAS FASB Statement of Financial Accounting Standards SJCC San Juan Coal Company SJGS San Juan Generating Station SO2 Sulfur Dioxide SPS Southwestern Public Service Company SRP Salt River Project S&P Standard and Poor’s Ratings Services TECA Texas Electric Choice Act Term Loan Agreement PNM’s $300 Million Unsecured Delayed Draw Term Loan Facility TNMP Bridge Facility TNMP’s $100 Million Bridge Term Loan Credit Agreement TNMP Facility TNMP’s $200 Million Unsecured Revolving Credit Facility TNMP Texas-New Mexico Power Company and Subsidiaries TNP TNP Enterprises, Inc. and Subsidiaries Twin Oaks Assets of Twin Oaks Power, L.P. and Twin Oaks Power III, L.P. 4 Valencia Valencia Energy Facility VaR Value at Risk Accounting Pronouncements (as amended and interpreted): FIN 46R FIN 46R “Consolidation of Variable Interest Entities an Interpretation of ARB No. 51” FSP FAS 157-2 FSP FAS 157-2 “Effective Date of FASB Statement No. 157” SFAS 5 SFAS No. 5 “Accounting for Contingencies” SFAS 57 SFAS No. 57 “Related Party Disclosures” SFAS 106 SFAS No. 106 “Employers' Accounting for Postretirement Benefits Other Than Pensions” SFAS 112 SFAS No. 112 “Employers’ Accounting for Postemployment Benefits – an amendment of FASB Statements No. 5 and 43” SFAS 128 SFAS No. 128 “Earnings per Share” SFAS 133 SFAS No. 133 “Accounting for Derivative Instruments and Hedging Activities” SFAS 141 SFAS No. 141 “Business Combinations” SFAS 144 SFAS No. 144 “Accounting for the Impairment or Disposal of Long-Lived Assets” SFAS 157 SFAS No. 157 “Fair Value Measurements” SFAS 160 SFAS No. 160 “Noncontrolling Interests in Consolidated Financial Statements – an amendment of ARB No. 51” SFAS 161 SFAS No. 161 “Disclosures about Derivative Instruments and Hedging Activities—an amendment of FASB Statement No. 133” Note:The above Glossary has not been updated from that included in the Original Filing and, therefore, contains defined terms and definitions that are not referred to in this Amendment No. 1. 5 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS TEXAS-NEW MEXICO POWER COMPANY AND SUBSIDIARIES A WHOLLY OWNED SUBSIDIARY OF PNM RESOURCES, INC.
